Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed on 01/28/2022, with respect to the  35 U.S.C. 103 rejection of claim(s) 1-20 as being unpatentable over U.S. Patent No. 10,698,879 hereinafter Todd in view of U.S. Publication No. 20180374173 hereinafter Chen have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,698,879 hereinafter Todd in view of U.S. Publication No. 20180374173 hereinafter Chen, and further in view of U.S. Patent No. 10291395 hereinafter Nenov.

As per claim 1, Todd discloses:
A method (Col. 7 Lines 35-43 “For example, in one embodiment, a method comprises the following steps. In an extended cloud computing environment comprising a plurality of computing resources associated with an enterprise, the method maintains a distributed ledger integrated with a data sharing system, wherein a given node associated with the distributed ledger and a given node associated with the data sharing system are associated with a given one of the plurality of computing resources in the extended cloud computing environment.”), comprising:
performing, by a data protection node that comprises a node of a blockchain network, a data management transaction: generating, by the data protection node,  transaction metadata relating to the data management transaction (Col. 9 Lines 9-18 “In FIG. 6A, methodology 600 comprises the following steps. In step 602, a new data set is created and/or captured at a computing resource in an extended multi- cloud environment. Step 604 records one or more transactions in a distributed ledger whereby one or more transactions are signed by private key of corresponding BCN. Transaction data 
transmitting, transmitting, by the data protection node, the metadata 
 the metadata to a blockchain network (Col. 4 Lines 32-34 “As
used herein, the terms " blockchain," "digital ledger" and "blockchain digital ledger" may be used interchangeably.” Col. 5 Lines 1-10 “In illustrative embodiments, examples of transactions that each computing resource can store on the distributed ledger include, but are not limited to, metadata about one or more incoming data sets, metadata about one or more deleted data sets, other metadata that would be useful for an enterprise to know about data being processed by each computing resource in the extended multi-cloud environment
100. As used herein, "metadata" is generally understood to refer to any data that describes, defines or otherwise characterizes other data.”)

Todd does not disclose:
and receiving, by a data protection node from the blockchain network, confirmation that the metadata has been stored in an immutable ledger, and the immutable ledger serves only the data protection node  

Chen discloses:
and receiving, from the blockchain network, confirmation that the metadata has been stored (para 0068 “Copyright management transactions may The copyright management transaction includes the metadata. Para 0123 “The blockchain processing apparatus corresponding to the leader receives one or more copyright management transactions sent by the copyright processing apparatus corresponding to the leader; and the leader constructs a block by using the copyright management transaction, and constructs a blockhead and a blockbody separately, where an identifier pointing to a previous block in the blockchain is added to the blockhead, and an identifier of the block
may be a hash value of the block, a hash value of a Merkle tree of the copyright management transaction and a time at which the block is created. The leader constructs a base transaction, including an address of a creator, a quantity of transactions, a size in bytes, and a signature affixed to the base transaction by using a private key of the creator. The base transaction and all received transactions added after the base transaction are used as the blockbody of the whole block.” Para 0126 “S706. Each blockchain processing apparatus receives the block sent by the copyright processing apparatus corresponding to the blockchain processing apparatus, and stores the block.” Para 0127 “S707. The 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method maintains a distributed ledger integrated with a data sharing system of Todd to include and receiving, from the blockchain network, confirmation that the metadata has been stored, as taught by Chen.
The motivation would have been to receive a confirmation for storing data in a blockchain in order to properly confirm data is safely stored. 

Todd in view of Chen does not disclose:
and receiving, by a data protection node from the blockchain network, data has been stored in an immutable ledger, and the immutable ledger serves only the data protection node  

Nenov discloses:
Col. 11 Lines 10-24 “In another aspect, the present disclosure is directed to a system for secure storage of data via distributed ledgers. The system includes a first device, comprising an encryption module, a network interface, and a storage device comprising one or more files, a first key, and a second key. The encryption module is configured to: encrypt one or more files in a storage device maintained by the first device using a first key, and generate an access key. The network interface is configured to: transmit, to a second device operating as a full node for a distributed immutable ledger, the encrypted one or more files and the access key, and provide, to a third device, the access key and the first key, the third device configured to retrieve the encrypted one or more files from the distributed immutable ledger via the access key, and decrypt the one or more files using the first key.” Col. 11 Lines 34-41 “In some implementations, the network interface is further configured to transmit the encrypted one or more files and the access key to the second device, such that receipt of the encrypted one or more files and the access key causes the second device to append the encrypted one or more files to the distributed immutable ledger at an address corresponding to the access key.”)
Therefore, It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method maintains a distributed ledger integrated with a data sharing system of Todd in 
The motivation would have been to properly store data in a secure manner associated with nodes in a blockchain.

As per claim 2, Todd in view of Chen and Nenov discloses:
The method as recited in claim 1, wherein the data management transaction comprises any one or more of a data read operation: a data write operation, and, a data delete operation (Todd in view of Chen). 

As per claim 3, Todd in view of Chen and Nenov discloses:
The method as recited in claim 1, wherein the immutable ledger is accessible by an authorized audit node that comprises a node of the blockchain network (Nenov Col. 11 Lines 10-41, the motivation would have been to allow authorized access to the ledger to authorized nodes.)

As per claim 4, Todd in view of Chen and Nenov discloses:
The method as recited in claim 1, wherein, prior to its transmission to the  immutable ledger, the metadata is aggregated together with other metadata relating to another data management transaction, so that the aggregated metadata is transmitted to the blockchain network (Todd Col. 5 Lines 1-18 and Nenov Col. 11 Lines 10-41, the motivation would have been to allow authorized access to the ledger to authorized nodes.)

As per claim 5, Todd in view of Chen and Nenov discloses:
The method as recited in claim 4, wherein the immutable ledger enables performance of an audit directed specifically to data protection processes performed by the data protection node (Chen Fig. 7, para 0068-0070, the motivation would have been to properly aggregate metadata for storage) and (Nenov Col. 11 Lines 10-41, the motivation would have been to allow authorized access to the ledger to authorized nodes.)

As per claim 6, Todd in view of Chen and Nenov discloses:
The method as recited in claim 1, wherein the data management transaction comprises a data delete operation (Todd Fig. 68),
and the metadata comprises proof of data deletion for the data delete operation (Todd Fig. 66).

As per claim 7, Todd in view of Chen and Nenov discloses:
The method as recited in claim 1, wherein the metadata comprises any one or more of date and time of the data management transaction: transaction id: data management system id: data protection policy relating to data implicated oy the data management transaction: physical location of data involved in the data 

As per claim 8, Todd in view of Chen and Nenov discloses:
The method as recited in claim 1, data protection node is operable to communicate with the blockchain network by way of a blockchain plugin at the  data protection node (Chen Fig. 7, para 0030, 0086, 0719-0128, The motivation would have been to secure communicate and operate a blockchain network). 

As per claim 9, Todd in view of Chen and Nenov discloses:
The method as recited in claim 1, wherein the metadata is transmitted to the blockchain network by way of via an API gateway that is used for connectivity with an external system (Chen Fig. 7, para 0030, 0084, 0086, 0179-0129, The motivation would have been to secure communicate and operate a blockchain network). 

As per claim 16, Todd in view of Chen and Nenov discloses:
The method as recited in claim 1, wherein receiving confirmation that the metadata has been stored in the immutable ledger comprises receiving, from the blockchain network, confirmation that the metadata has been registered as a block on the blockchain network (Todd Fig. 64), (Chen Fig. 7, para 0030, 0084, 6086, 0719- 6129, The motivation would have been to secure communicate and operate a blockchain network) and (Nenov Col. 11 Lines 10-41, the motivation would have been to allow authorized access to the ledger to authorized nodes.).

As per claim 11, the implementation of the method of claim 1 will execute
the non-transitory storage medium (Nenov Col. 13 Line 60- Col. 14 Line 5) of claim 11. The claim is analyzed with respect to claim 7.

As per claim 12, the claim is analyzed with respect to claim 2.

As per claim 13, the claim is analyzed with respect to claim 3.

As per claim 14, the claim is analyzed with respect to claim 4.

As per clan 15, the claim is analyzed with respect to claim 4.

As per claim 16, the claim is analyzed with respect to claim 6.

As per claim 17, the claim is analyzed with respect to claim 7.

As per claim 18, the claim is analyzed with respect to claim &.

As per claim 19, the claim is analyzed with respect to claim 9.

As per claim 20, the claim is analyzed with respect to claim 10.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/           Primary Examiner, Art Unit 2491